PER CURIAM
*901Michael Burns ("Movant") appeals from the motion court's judgment, after an evidentiary hearing, denying his Rule 29.15 motion for post-conviction relief. Movant was convicted, following a jury trial, of the class D felony of endangering a corrections employee, in violation of Section 565.085 (RSMo. 2000 ). Movant was sentenced to four years' imprisonment to be served consecutive to the time he was already serving at the time of the offense. This Court affirmed the conviction and sentence on direct appeal in State v. Burns, 439 S.W.3d 298 (Mo. App. E.D. 2014). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).